Opinion issued August 27, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00510-CV
                           ———————————
                      GIOVANNY LAGUAN, Appellant
                                       V.
       HILLARY J. LLOYD AND KIMBERLY A. LLOYD, Appellees


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 12-DCV-202692


                         MEMORANDUM OPINION

      Appellant, Giovanny Laguan, attempts to appeal from the trial court’s order

granting a temporary injunction against him and in favor of Hillary J. Lloyd and

Kimberly A. Lloyd. We dismiss the appeal.
         An appeal from an order granting a temporary injunction is an accelerated

appeal. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2012);

TEX. R. APP. P. 28.1(a). In an accelerated appeal, absent a motion to extend time

under Texas Rule of Appellate Procedure 26.3, “the deadline for filing a notice of

appeal is strictly set at twenty days after the judgment is signed, with no exceptions

. . . .” In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); see TEX. R. APP. P. 26.1(b).

If a motion for extension of time to file the notice of appeal is timely filed, the

deadline for filing a notice of appeal is extended by fifteen days, to thirty-five days

after the judgment is signed. See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Filing a motion for new trial does not extend the

appellate deadlines in an accelerated appeal. See K.A.F., 160 S.W.3d at 927, 928;

In re R.B.M., 338 S.W.3d 755, 756 (Tex. App.—Houston [14th Dist.] 2011, no

pet.).

         Because the trial court granted the temporary injunction on March 27, 2013,

Laguan’s notice of appeal was due by April 16, 2013. Laguan, proceeding pro se,

filed his notice of appeal on June 17, 2013, which was eighty-two days after the

temporary injunction was granted.         Hence, Laguan’s notice of appeal was

untimely. See TEX. R. APP. P. 26.1(b), 26.3; K.A.F., 160 S.W.3d at 927.

         On July 11, 2013, we notified Laguan that his appeal was subject to

dismissal for want of jurisdiction unless he filed a written response showing how


                                          2
this Court has jurisdiction over this appeal. See TEX. R. APP. P. 42.3(a) (allowing

involuntary dismissal of case after notice).    On August 5, 2013, Laguan filed a

motion in response to our notice, contending that the trial court “signed into order a

ruling saying that” he could appeal the temporary injunction on March 30, 2013

and requesting that we retain jurisdiction over this case. This response neither

demonstrates that Laguan’s notice of appeal was timely nor shows that we have

jurisdiction over this appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f); see K.A.F., 160 S.W.3d at 927 (holding that untimely

notice of appeal failed to invoke jurisdiction of appellate court); R.B.M., 338
S.W.3d at 756, 758 (dismissing appeal for want of jurisdiction when notice of

appeal was untimely). We dismiss any pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                          3